DETAILED ACTION
Amendment received on February 8, 2021 has been acknowledged. Claims 3 and 7 have been cancelled, claims 11 and 12 have been added and amendments to claims have been entered. Therefore, claims 1-2, 4-6, and 8-12 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered. 
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
Applicant argues:  
“Applicants respectfully submit no reasonable combination of BIGARI in view of NAMURA teaches or suggests each of the features of claim 1. For example, Applicants respectfully submit no reasonable combination of BIGARI in view of NAMURA teaches or suggests at least “the POS register is configured to instruct the money handling apparatus to receive additional money, and to perform the checkout with a total of the amount of money corresponding to the negotiable value and an amount of the additional money received by the money handling apparatus when the amount of money corresponding to the negotiable value associated with the predetermined medium is less than an amount of money to be paid for the checkout,” as recited in claim 1.
Examiner disagrees in part.  Bigari and Namura teach specific limitations of the claimed invention.  However, the Bigari and Namura combination fails to disclose the POS register is configured to instruct the money handling apparatus to receive additional money, and to perform the checkout with a total of the amount of money corresponding to the negotiable value and an amount of the additional money received by the money handling apparatus when the amount of money corresponding to the negotiable value associated with the predetermined medium is less than an amount of money to be paid for the checkout.
Prior art reference Thomson (See 892, 12/9/2020, Letter E) pg.7, ¶ [0102] discusses the voucher can be for part payment of goods with the remainder of the payment being made by cash, cheque/debit or it can be for totality of the goods purchased.
Bigari teaches where a customer can purchase vouchers for payment towards goods and services.  Namura teaches a calculation module for calculating a total amount of one transaction according to sales data based on the specified information; a cash voucher amount input module for inputting a cash voucher amount of one or multiple cash vouchers; a determination module for determining whether or not the input cash voucher amount is greater than the total amount; a change amount calculation module for calculating change amount according to the cash voucher amount and the total amount if the cash voucher amount is greater than the total amount; and a sending module for sending transaction data containing the change amount, the sales data and the total amount to the checkout apparatus.
The cited portion of Thomson teaches where the customer can insert a cash voucher for payment and the remainder can be paid using cash, thereby improving the Bigari-Namura combination by allowing the customer to add funds when making a payment using a cash voucher.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bigari U.S. Patent #5,010,485 in view of Namura et al. U.S. Patent Application Publication 2015/0220899 in view of Thomson U.S. Patent Application Publication in view of Conlan et al. U.S. Patent #5,573,082 further in view of Thomson et al. U.S. Patent Application Publication 2003/0158782.
As per Claim 1, Bigari discloses a checkout system including: 
a money depositing apparatus (Figure 5, Charge Card Reader 24); 
POS register (Figure 5, Cash Register Processor 32); and 
wherein [[A]] , 
the money depositing apparatus comprising: 
a money receiving unit configured to receive the money from the customer (Col.7, lines 14-35 discusses The user inserts a selected charge card into credit card reader 22 so that the account identification data of the charge card is read at 46 and stored by microprocessor 12 at 48…A customer then enters selected maximum charge amount by means of keyboard 22 as is shown as "maxtran" at 52. If desired, this maximum charge amount may be displayed by display 28, and the customer is integrated at 54 to determine if the maximum charge amount entered is correct…When the maximum charge amount is correct, the customer hits a transmit command key on keyboard 22 which causes the transaction to be transmitted, as at 58, to the open host line 20 so that the maximum charge amount data is electronically transmitted to the host, as at 50); 
a money storing unit configured to store the money received by the money receiving unit (Col.8, lines 6-10 discusses if the maximum charge amount was approved, microprocessor 12 stores the maximum charge amount at 76 with this amount being correlated to the transaction identification data stored at 48, each of which is stored in memory 261); 
an association unit configured to associate a negotiable value corresponding to an a pre-deposit amount of the money received by the money receiving unit with a predetermined medium used for the checkout 
the POS register is configured to calculate a checkout amount corresponding to the commodity to be purchased by the customer (Col.8, lines 33-38 discusses the point of purchase transaction occurs at 100 wherein a customer selects the goods and/or services to be purchased and initiates that purchase at 102. This amount is automatically calculated or is entered into the point of purchase accumulator, which may be conveniently referred to as a cash register), and 
Bigari further teaches a decision is made either by the operator of the cash register or automatically…If the purchase amount exceeds the maximum charge amount, a new purchase amount must be initiated at 102 until such time that the purchase amount is less than or equal to the maximum charge amount. When this occurs, the purchase is executed at 106 and the voucher is updated, as is shown at 108, to reflect the actual purchase amount, and the purchase is finalized at 110. The customer then receives the updated receipt B as shown at 112, while the merchant retains updated receipt A, as is shown at 114. Col.8, lines 38-45
Although Bigari doesn’t specifically state a money handling apparatus, it would be obvious to one having ordinary skill within the art of retail transactions that a cash register is capable of storing money, producing change and calculating a difference between a transaction total and the voucher value.  Furthermore the cited portion of Bigari teaches a checkout system that is capable of providing a customer the ability to purchase a prepaid voucher and allowing a customer to purchase goods from a merchant at a cash register located at a merchant facility.  
However, Bigari fails to explicitly state:
a POS register configured to read a code attached to the commodity to calculate a checkout amount corresponding to the commodity to be paid for the checkout
the POS register is configured  instruct the money handling apparatus to dispense, as change, the stored money of an amount which is corresponding a difference amount between the pre-deposit {P56561 04511750.DOCX}2P56561Appl. No.: 16/217,764amount corresponding to the negotiable value to perform the checkout with the calculated checkout amount when the pre-deposit amount is larger than the checkout amount, 
the POS register is configured to instruct the money handling apparatus to receive additional money, and to perform the checkout with a total of the amount of money corresponding to the negotiable value and an amount of the additional money received by the money handling apparatus when the amount of money corresponding to the negotiable value associated with the predetermined medium is less than an amount of money to be paid for the checkout.
Namura teaches a POS register configured to read a code attached to the commodity to calculate a checkout amount corresponding to the commodity to be paid for the checkout (pg.2, ¶ [0029] discusses the commodity data registration apparatus 102, a commodity contained in the image captured by the image capturing section is specified with reference to a PLU (Price Lookup table) File F1 (refer to FIG. 4) through a general object recognition or by reading code symbol such as a barcode or a QR code (registered trademark) attached to the commodity)…pg.5, ¶ [0082] discusses the total amount and the total commodity quantity are also displayed in the sales commodity window W5. The total amount and the total commodity quantity are also updated through the processing in ACT S11 and ACT S12:
an improved POS which instruct the money handling apparatus to dispense, as change, money of an amount which is a difference amount between the pre-deposit {P56561 04511750.DOCX}2P56561Appl. No.: 16/217,764amount corresponding to the negotiable amount associated with the predetermined medium and the calculated checkout amount when the pre-deposit amount is larger than the checkout amount (pgs.2-3 ¶ [0039] discusses the change dispensing machine 105 receives bills and coins deposited through the cash depositing port 41, and stores the bills and the coins separately… pg.6, ¶ [0099] discusses If it is determined that the cash voucher amount is greater than the total amount (YES in ACT S43), the control section 150 determines whether or not the cash voucher stored in the cash voucher information storage section F23 is over-tend OK (ACT S44). The "over-tend" refers to that the cash voucher amount of the cash voucher is greater than the total amount…pg.7, ¶[0102] discusses In a case in which the numeric value in the difference amount display part M4 is negative (-), it is over-tend, and the numeric value indicates the change amount to be dispensed from the checkout apparatus 144. In the example shown in FIG. 13, the numeric value in the difference amount display part M4 is -770 YEN, which means that the change amount is 770 YEN…pg.7, ¶[0102] discusses In a case in which the numeric value in the difference amount display part M4 is negative (-), it is over-tend, and the numeric value indicates the change amount to be dispensed from the checkout apparatus 144. In the example shown in FIG. 13, the numeric value in the difference amount display part M4 is -770 YEN, which means that the change amount is 770 YEN).
The cited portion of Namura teaches a calculation of the sales amount and received voucher amount and determining the difference between the received values and issuing the difference as change from the change dispensing machine.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a POS checkout station that can issue cash change when the voucher amount is greater than the purchase total as in the improvement discussed in Namura et al. in the system executing the method of Bigari. As in Namura et al., it is within the capabilities of one of ordinary skill in the art to calculate the difference between a voucher amount and purchase total and dispense change to Bigari’s method for creating credit vouchers usable at point of purchase stations as needed in Bigari.
Bigari teaches many of the claimed limitation including a system and method for allowing a credit purchase which may be implemented at purchase stations that require relatively rapid customer through-put, such as fast-food restaurants, theaters, grocery check-out lines and the like.  
Namura teaches a commodity data registration apparatus and a method for executing transmission of a checkout data by the commodity data registration apparatus.
The Bigari-Namura combination teaches an improved checkout system that allows the purchase of vouchers and the calculation and redemption of vouchers at a POS terminal.  However, the Bigari-Namuara combination fails to explicitly state:
a money handling apparatus including a money storing unit configured to store money, the money handling apparatus configured to dispense the money stored in the money storing unit
a money depositing apparatus configured to perform a pre-deposit of money prior to performing a checkout in purchasing a commodity of a customer
a POS register configured to read a code attached to the commodity to calculate a checkout amount corresponding to the commodity to be paid for the checkout:
the money depositing apparatus comprises:
a money receiving unit configured to receive the money from the customer to pre-deposit the money prior to performing the checkout in purchasing the commodity
wherein the money depositing apparatus is configured to issue the predetermined medium associated with the negotiable value correspond to the pre-deposit amount of the money received by the money receiving unit.
Conlan et al. teaches 
A money handling apparatus including a money storing unit configured to store money, the money handling apparatus configured to dispense the money stored in the money storing unit (Col.9, lines 27-28 discusses change may be retrieved under appropriate circumstances, from a change return…Col.9, lines 63-66 discusses the system 100 may also accept as a suitable token 104, currency which could be directly accepted by means such as the currency accepter 136 modified to reduce the value of a momentary account established by the currency submitted by the amount of the food order and return appropriate change to the customer), 
a money depositing apparatus configured to perform a pre-deposit of money prior to performing a checkout in purchasing a commodity of a customer (Figure 4, customer interactive unit 130, Col.10, lines 58-61 discusses Cash for that transaction has previously been transferred to the customer interactive station 130; the token representative of such value remaining with the customer at all times).
the money depositing apparatus comprises:
a money receiving unit configured to receive the money from the customer to pre-deposit the money prior to performing the checkout in purchasing the commodity (Col.9, lines 16-23 discusses a currency accepter 136 having a slot 138 within which a customer disposes selected paper bills in an appropriate orientation. The currency accepter 136 is provided with suitable detectors to ascertain both the legitimacy of the bill (i.e., to reject counterfeits) and its value (e.g., $1, $5, $10, etc.). That value is displayed in a window 140…Col.10, lines 58-61 discusses Cash for that transaction has previously been transferred to the customer interactive station 130; the token representative of such value remaining with the customer at all times);
wherein the money depositing apparatus is configured to issue the predetermined medium associated with the negotiable value correspond to the pre-deposit amount of the money received by the money receiving unit (Col.9, lines 11-14 discusses the unit 130 is designed to issue tokens of appropriate value and to update the same as desired by a customer. The unit 130 is comprised of a token issuing station 132 positioned on a pedestal 134 at a height convenient for the user),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a interactive station to allow a person to purchase a token having a value to conduct a transaction with a merchant as in the improvement discussed in Conlan et al. in the system executing the method of the Bigari-Namura combination. As in Conlan, it is within the capabilities of one of ordinary skill in the art accept cash from a user in order to issue a redeemable token to the voucher issuing and payment system of the Bigari-Namura combination with the predicted result of purchasing value bearing vouchers used for payment as needed in the Bigari-Namura combination.
Conlan et al. Col.9, lines 31-34 discusses a token which has been used and which then requires added value for continued use may be updated by the same type of unit. In this latter instance, the existing token is inserted into the device through slot 148 and its existing value is added to the value of currency deposited.
Conlan et al. contemplates a scenario in which additional funds will be required to make a purchase.  However, Bigari, Namura and Conlan fail to explicitly state where the POS register is configured to instruct the money handling apparatus to receive additional money, and to perform the checkout with a total of the amount of money corresponding to the negotiable value and an amount of the additional money received by the money handling apparatus when the amount of money corresponding to the negotiable value associated with the predetermined medium is less than an amount of money to be paid for the checkout.
Thomson teaches the POS register is configured to instruct the money handling apparatus to receive additional money, and to perform the checkout with a total of the amount of money corresponding to the negotiable value and an amount of the additional money received by the money handling apparatus when the amount of money corresponding to the negotiable value associated with the predetermined medium is less than an amount of money to be paid for the checkout (pg.7, ¶ [0102] discusses The voucher can be for part payment of goods with the remainder of the payment being made by cash, cheque/debit card or it can be for the totality of the goods purchased)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a POS checkout station that can receive additional cash change when the voucher amount is smaller than the purchase total as in the improvement discussed in Thomson et al. in the system executing the Bigari and Namura combination. As in Thomson, it is within the capabilities of one of ordinary skill in the art to calculate the difference between a voucher amount and purchase total and request additional payment to Bigari’s and Namura’s method for conducting transactions using vouchers at point of purchase stations as needed in Bigari and Namura et al.
As per Claim 2, Bigari discloses checkout system according to claim 1, wherein the negotiable value is available for the checkout performed by using a predetermined money handling apparatus (Col.6, lines 67-68, Col.7, lines 1-6 discusses voucher printer 30 produces a voucher in the form of printed duplicate credit receipts A, B, but it should be understood that a voucher according to the scope of the present invention could include any item capable of indexing account identification data for the charge card and a maximum charge amount that may be used for purchase of goods or services from the merchant).
As per Claim 4, Bigari discloses the checkout system according to claim 1 wherein the money depositing apparatus further comprise 
a reading unit configured to read information stored in a storage medium, the information including identification information of the storage medium 
wherein the association unit is configured to associate the negotiable value and the information read by the reading unit with the predetermined medium (Col.11, lines 60-65 discusses the method includes the step of automatically producing a voucher at the payment voucher producing apparatus in response to receipt of the approval signal from the host institution with this voucher being automatically indexed with the identification data and a maximum charge amount).
As per Claim 5, Bigari discloses the checkout system according to claim 1, wherein the association unit comprises: 
a printing unit configured to print on a predetermined receipt used for checkout, and the receipt is used as the predetermined medium (Col.8, lines 10-12 discusses microprocessor 12 commands voucher printer 30 to generate the voucher according to the approved transaction with voucher printer 30 preferably producing duplicate printed credit receipts A, B, at 78…Col.8, lines 26-28 discusses the customer who has received receipts A, B then proceeds to a point of purchase station, as represented at 100).
Although Bigari teaches a voucher producing apparatus having identification data and a maximum amount printed as disclosed above, Bigari fails to explicitly state:
a code generation unit configured to generate a code of the negotiable value; and 
a printing unit configured to print the code generated by the code generation unit, on a predetermined receipt used for a transaction.
Thomson teaches a code generation unit configured to generate a code of the negotiable value (pgs.4-5 ¶ [0073] discusses when a purchaser purchases a voucher using functional layer 100 the purchaser is provided with a unique code. In turn the unique code enables the system to determine the value, expiry date if any, and constraints as described with reference to the Voucher Issuer table of FIG. 2 or normally set by the VIN owner); and 
a printing unit configured to print the code generated by the code generation unit, on a predetermined receipt used for a transaction(pg.6, ¶ [0096] discusses the terminal issues a printed voucher bearing the allocated voucher number. At this point the printer can add a bar code to the value identifying the unique voucher number).
Therefore it would have been obvious to one of ordinary skill in the art of retail transactions before the effective filing date of the claimed invention to modify the Bigari and Namura combination to include the ability to generate and print identification numbers on a voucher as taught by Thomson to provide an electronic processing system for handling cash transactions in a manner which is both highly flexible and extremely secure.  Summary
As per Claim 6, Bigari discloses the checkout system according to claim 1, wherein the association unit comprises: 
a data generation unit configured to generate data of the negotiable value (Col.8, lines 6-10 discusses if the maximum charge amount was approved, microprocessor 12 stores the maximum charge amount at 76 with this amount being correlated to the transaction identification data stored at 48, each of which is stored in memory 26); and 
a control unit configured to perform control so as to store the data of the negotiable value generated by the data generation unit, in a predetermined storage medium used for the checkout (Col.8, lines 10-14 discusses In addition, microprocessor 12 commands voucher printer 30 to generate the voucher according to the approved transaction with voucher printer 30 preferably producing duplicate printed credit receipts A, B, at 78).
As per Claim 8, Bigari discloses a system according to claim 1 
the management device comprising a memory unit configured to store identification information that uniquely identifies the predetermined medium, in association with the negotiable value (Col.11, lines 60-65 discusses the method includes the step of automatically producing a voucher at the payment voucher producing apparatus in response to receipt of the approval signal from the host institution with this voucher being automatically indexed with the identification data and a maximum charge amount).
As per Claim 9, Bigari discloses the checkout system according to claim 8, wherein the money depositing apparatus further comprises 
a notification unit configured to notify the management device of association information which comprises the identification information that uniquely identifies the predetermined medium, and the negotiable value associated with the predetermined medium on condition that association by the association unit has been performed (Col.7, lines 49-51 discusses Upon receipt of both the account identification data of a member charge card and the maximum charge amount by the host institution, the customer account correlated to the account identification data is integrated at the host institution).
However, Bigari is silent regarding the money handling apparatus comprises: 
an acquisition unit configured to acquire the identification information of the predetermined medium; 
a request unit configured to request the management device to provide a notification of
a control unit configured to, when an amount of money corresponding to the negotiable value, which corresponds to the identification information of the predetermined medium and is notified from the management device, is more than an amount of money to be paid for the checkout, perform control so as to dispense, as change, money corresponding to a difference between the amount of money associated with the predetermined medium and the amount of money to be paid for the checkout.
Namura teaches a control unit configured to, when an amount of money corresponding to the negotiable value which corresponds to the identification information of the predetermined medium and is notified from the management device, is more than an amount of money to be paid for the checkout (pg.6, ¶ [0099] discusses If it is determined that the cash voucher amount is greater than the total amount (YES in ACT S43), the control section 150 determines whether or not the cash voucher stored in the cash voucher information storage section F23 is over-tend OK (ACT S44). The "over-tend" refers to that the cash voucher amount of the cash voucher is greater than the total amount), 
perform control so as to dispense, as change, money corresponding to a difference amount between the amount of money associated with the predetermined medium and the amount of money to be paid for the checkout (pg.7, ¶ [0102] discusses In a case in which the numeric value in the difference amount display part M4 is negative (-), it is over-tend, and the numeric value indicates the change amount to be dispensed from the checkout apparatus 144. In the example shown in FIG. 13, the numeric value in the difference amount display part M4 is -770 YEN, which means that the change amount is 770 YEN).
Therefore it would have been obvious to one of ordinary skill in the art of cash management before the effective filing date of the claimed invention to modify the combination of Bigari to include the ability to provide a customer with cash change when making a purchase as taught by Namura to provide a commodity data registration apparatus and a method for executing transmission of a checkout data by the commodity data registration apparatus.  Field
Thomson teaches a notification unit configured to notify the management device of association information which comprises the identification information that uniquely identifies the predetermined medium, and the negotiable value associated with the predetermined medium on condition that association by the association unit has been performed (pg.6, ¶ [0094] discusses the encrypted voucher request is received by the interface 2 and forwarded for purchase request validation in step S5. The purchase request validation procedure includes checking that the retailers supplied 4 digit VIN/constraint code is for a valid voucher scheme. Additionally, the other criteria of the requested voucher have to conform to the attributes for that particular VIN. In step S6 a voucher number is allocated to each voucher request if no errors have been detected in the validation procedure),
an acquisition unit configured to acquire the identification information of the predetermined medium (pg.6, ¶ [0089] discusses the retailer system at step S3 has the main functions of carrying out additional validation procedures, determining the VIN/constraint code to go in the request, encrypting the voucher request in a suitable manner, and transmitting the encrypted voucher request to function layer 400); 
a request unit configured to request the management device to provide a notification of
Therefore it would have been obvious to one of ordinary skill in the art of retail transactions before the effective filing date of the claimed invention to modify the Bigari and Namura combination to include the ability to validate voucher identification numbers as taught by Thomson to provide an electronic processing system for handling cash transactions in a manner which is both highly flexible and extremely secure.  Summary
As per Claim 10, Bigari discloses the checkout system according to claim 1 
Namura et al. teaches if it is determined in ACT S43 that the cash voucher amount is smaller than the total amount (NO in ACT S43), the control section 150 calculates the difference amount between the total amount stored in the commodity information storage section F22 and the cash voucher amount stored in the cash voucher information storage section F23 (ACT S49), and then displays the transmission destination selection screen P3 based on the difference amount (ACT S50). At this time, the total amount is displayed in the commodity information display part M2, the cash voucher amount is displayed in the cash voucher amount display part M3, and the calculated difference amount is displayed in the difference amount display part M4. In this case, the difference amount is a positive value. (pg.7, ¶ [0104]).
Bigari and Namura et al., do not teach wherein additional money is received to equal the transaction total.
Thomson teaches an improved system wherein the POS register is configured to, when the pre-deposit an amount is less than the checkout amount of, instruct the money handling apparatus to receive additional money, and perform the checkout with a total of the amount of money corresponding to the negotiable value and an amount of the additional money received by the money handling apparatus (pg.7, ¶ [0102] discusses The voucher can be for part payment of goods with the remainder of the payment being made by cash, cheque/debit card or it can be for the totality of the goods purchased).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a POS checkout station that can receive additional cash change when the voucher amount is smaller than the purchase total as in the improvement discussed in Thomson et al. in the system executing the Bigari and Namura combination. As in Thomson, it is within the capabilities of one of ordinary skill in the art to calculate the difference between a voucher amount and purchase total and request additional payment to Bigari’s and Namura’s method for conducting transactions using vouchers at point of purchase stations as needed in Bigari and Namura et al.
As per Claim 11, Bigari et al. teaches the claimed invention.  However, the Bigari-Namura-Thomson combination is silent regarding wherein the POS register is configured to, when the pre-deposit amount is more than the checkout amount, dispense the change corresponding to the difference amount between the pre-deposit amount and the checkout amount based on the instruction from the POS register.
Conlan et al. teaches wherein the POS register is configured to, when the pre-deposit amount is more than the checkout amount, dispense the change corresponding to the difference amount between the pre-deposit amount and the checkout amount based on the instruction from the POS register (Figure 1,  unit 102 and Col.9, lines 51-51 discusses the upper region of the unit 150 is identical to the unit 102 provided for customer order entry and payment…Col.9, lines 63-66 discusses the system 100 may also accept as a suitable token 104, currency which could be directly accepted by means such as the currency accepter 136 modified to reduce the value of a momentary account established by the currency submitted by the amount of the food order and return appropriate change to the customer).
The examiner is construing the station 102 of Conlan capable of functioning as a POS register, because the customer is able to conduct a transaction and receive settlement data, such as receipt and change.
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the claimed invention to modify the system of the Bigari-Namura-Thomson combination to include the ability for a payment terminal to issue change when a determination is make that a token has a remaining amount as taught by Conlan et al. to provide a an order payment station for receiving a token representing a certain value. Abstract
As per Claim 12, Bigari discusses the checkout system according to claim 1.  However, Bigari is silent regarding wherein a money handling apparatus is communicably connected to the POS register.
Namura teaches wherein a money handling apparatus is communicably connected to the POS register (Figure 3, checkout Apparatus 103, depicts change dispensing machine 105).
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the claimed invention to modify the system of the Bigari to include the ability for checkout system having a change dispensing machine to manage currency as taught by Namura et al. to provide a an order payment station for receiving a token representing a certain value. Abstract



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oberberger et al. U.S. Patent Application Publication 2002/0077178 discusses a cashless transaction clearinghouse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Bigari discloses the claimed invention except for a money storing unit.  It would have been an obvious matter of design choice to store a value of funds within a transaction terminal, since applicant has not disclosed that storing paper money solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with storing a monetary value of money.